Henderson, S.
The decree of this court admitting the will to probate was “ affirmed, with costs to the respondents.” The *427Appellate Division did not direct costs to each respondent and, therefore, the respondents may tax but a single bill of costs jointly. (Van Gelder v. Van Gelder, 84 N. Y. 658; Fischer v. Langbein, 31 Hun, 272; Matter of Kinn, 139 App. Div. 766; N. R. S. Realty Corp. v. Forman, Inc., No. 1, 222 id. 680.)
Two bills of costs have been noticed for taxation by the respondents, and the objection to all the items in one of them, except disbursements, is sustained to the extent of one-half of each item with the corollary disallowance of one-half of the same items in the other bill. The presence of other dissimilar items in each bill to which no objection is made, requires a direction for the payment of different amounts instead of the total amount of the costs jointly. Accordingly each bill has been taxed against the adult appellants in the proportionate amount as above noted with the further disallowance, in each, of one-half the disbursement for taxing costs.
The objection to allowances to the special guardians is overruled. A Surrogate’s Court may award compensation to a special guardian, appointed by it, for his services upon an appeal in which the interests of his ward should be protected, and may direct payment thereof out of the general estate even if the result of the appeal bars his ward from any participation in the estate or fund with which the appeal is concerned. (Surr. Ct. Act, § 280; Matter of Tone, 227 N. Y. 584; Livingston v. Ward, 248 id. 193; Matter of Thaw, 182 App. Div. 368, 376; Matter of Fitter, 100 Misc. 214; Matter of Rutherford, 103 id. 659.)
Allowance to special guardians fixed, payable out of the estate.
Order making the "order of the Appellate Division the order of this court, signed.